          Case 1:19-cv-00865-ABJ Document 12 Filed 08/02/19 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  WILDEARTH GUARDIANS,

                         Plaintiff,

                  v.                                Civil Action No. 19-0865 (CJN)

  OFFICE OF SURFACE MINING
  RECLAMATION AND ENFORCEMENT
  AND UNITED STATES DEPARTMENT
  OF THE INTERIOR,


                         Defendants.


   MOTION FOR EXTENSION OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

       Defendants, by and through undersigned counsel, move, pursuant to Federal Rule of Civil

Procedure 6(b)(1), for an enlargement of time to answer or otherwise respond to Plaintiff’s

Complaint, filed in this Freedom of Information Act (“FOIA”) case. There is good cause for the

requested extension.

       On March 27, 2019, Plaintiff filed a 109-paragraph Complaint against Defendants, seeking

to compel Defendants to produce the records it sought in its FOIA request. See ECF Nos. 1, 4.

On May 8, 2019, Defendants released the non-exempted records responsive to the request.

Plaintiff is expected to complete its review of these records soon. Defendants are hopeful that this

will allow the parties to confer and resolve this matter and obviate the need for an answer. In light

of the current posture of the case, Defendants request an extension to September 19, 2019, to

answer or otherwise respond to Plaintiff’s Complaint. Defendants have conferred with Plaintiff,

which agrees to the extension.
         Case 1:19-cv-00865-ABJ Document 12 Filed 08/02/19 Page 2 of 3


       WHEREFORE, Defendants respectfully request that the Court extend the time to answer

or otherwise respond to Plaintiff’s Complaint to September 19, 2019. A proposed order is attached.

Dated: August 2, 2019                Respectfully Submitted,

                                     JESSIE K. LIU
                                     D.C. Bar No. 472845
                                     United States Attorney

                                     DANIEL F. VAN HORN
                                     D.C. BAR No. 924092 Chief,
                                     Civil Division

                                     By: /s/ Denise M. Clark
                                     DENISE M. CLARK
                                     Assistant United States Attorney
                                     555 4th Street, N.W.
                                     Washington, D.C. 20530
                                     Tel: (202) 252-6605
                                     email: Denise.Clark@usdoj.gov




                                                2
          Case 1:19-cv-00865-ABJ Document 12 Filed 08/02/19 Page 3 of 3


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  WILDEARTH GUARDIANS,

                         Plaintiff,

                  v.                                 Civil Action No. 19-0865 (CJN)

  OFFICE OF SURFACE MINING
  RECLAMATION AND ENFORCEMENT
  AND UNITED STATES DEPARTMENT
  OF THE INTERIOR,


                         Defendants.


                                      [PROPOSED] ORDER


       Upon consideration of the Defendants’ Motion For Extension Of Time To Answer

Plaintiff’s Complaint, Plaintiff’s opposition thereto, and the entire record herein, it is hereby:

       ORDERED that Defendants’ motion is granted and Defendants’ answer or response

to the complaint is due on September 19, 2019.


____________________                                         _______________________
Dated                                                        CARL J. NICHOLS
                                                             United States District Judge




                                                 3
